SUPREME COURT OF THE STATE OF NEW YORK
           Appellate Division, Fourth Judicial Department

350
KA 13-00199
PRESENT: SCUDDER, P.J., SMITH, CARNI, SCONIERS, AND WHALEN, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                    V                              MEMORANDUM AND ORDER

PETER M. LAURENDI, DEFENDANT-APPELLANT.


THE LEGAL AID BUREAU OF BUFFALO, INC., BUFFALO (TIMOTHY P. MURPHY OF
COUNSEL), FOR DEFENDANT-APPELLANT.

FRANK A. SEDITA, III, DISTRICT ATTORNEY, BUFFALO (ASHLEY R. SMALL OF
COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Supreme Court, Erie County
(Christopher J. Burns, J.), rendered October 9, 2012. The judgment
convicted defendant, upon his plea of guilty, of driving while
intoxicated, a class E felony.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.

     Memorandum: On appeal from a judgment convicting him upon his
plea of guilty of driving while intoxicated as a class E felony
(Vehicle and Traffic Law §§ 1192 [3]; 1193 [1] [c] [i]), defendant
contends that Supreme Court erred in enhancing his sentence without
affording him the opportunity to withdraw his plea (see generally
People v Outley, 80 NY2d 702, 712-713, cert denied 519 US 964).
Defendant failed to preserve that contention for our review, however,
because “he failed to object to the alleged enhanced sentence and did
not move to withdraw his plea or to vacate the judgment of conviction
on that ground” (People v Epps, 109 AD3d 1104, 1105; see People v
Wachtel, 117 AD3d 1203, 1203, lv denied 23 NY3d 1044). Defendant also
failed to preserve for our review his contention that the court failed
to conduct a sufficient inquiry into his violation of the conditions
of the plea agreement before imposing an enhanced sentence (see People
v Hassett, 119 AD3d 1443, 1444, lv denied 24 NY3d 961; People v
Anderson, 99 AD3d 1239, 1239, lv denied 20 NY3d 1059). We decline to
exercise our power to review those contentions as a matter of
discretion in the interest of justice (see CPL 470.15 [3] [c]).

     To the extent that defendant’s contention that he was denied
effective assistance of counsel at sentencing survives his guilty
plea, we conclude that it lacks merit (see People v LaCroce, 83 AD3d
1388, 1388, lv denied 17 NY3d 807). Defendant “receive[d] an
advantageous plea and nothing in the record casts doubt on the
                                 -2-                           350
                                                         KA 13-00199

apparent effectiveness of counsel” (People v Ford, 86 NY2d 397, 404).
The sentence, as imposed, is not unduly harsh or severe.




Entered:   March 20, 2015                      Frances E. Cafarell
                                               Clerk of the Court